United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2696
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Thad N. Junge

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                             Submitted: May 11, 2020
                               Filed: May 29, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Following a not guilty plea, a jury convicted Thad Junge of conspiracy to
possess with intent to distribute methamphetamine in violation of 21 U.S.C. § 846,
and distribution of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1). The district court1 sentenced Junge to 210 months’ imprisonment, the low-end
of the Guidelines range. Junge appeals, challenging the sufficiency of the evidence
supporting his conviction and the district court’s denial of his motions for judgment
of acquittal.

        The evidence in this case largely rested on cooperating witness testimony. At
trial, seven witnesses testified during the government’s case-in-chief: two
investigating state patrol officers, a forensic scientist with the state patrol crime
laboratory, and four cooperating witnesses. The crux of Junge’s argument on appeal
is that the cooperating witnesses lacked credibility and that without physical evidence
of drug trafficking, the government’s reliance on “suspect” testimony from “drug
dealers, liars and people looking for better sentences,” was insufficient to sustain a
conviction. He claims the evidence, at its core, establishes that he was, at best,
possibly a drug addict.

        This court reviews a denial of a motion for judgment of acquittal based upon
the sufficiency of the evidence de novo. United States v. Druger, 920 F.3d 567, 569
(8th Cir. 2019). “The verdict must be upheld ‘if there is any interpretation of the
evidence that could lead a reasonable-minded jury to find the defendant guilty beyond
a reasonable doubt.’” United States v. Espinoza, 885 F.3d 516, 520 (8th Cir. 2018)
(quoting United States v. Taylor, 813 F.3d 1139, 1146 (8th Cir. 2016)). This is a
strict standard of review, as we view the evidence in the light most favorable to the
guilty verdict, resolve all evidentiary conflicts in favor of the government, and accept
all reasonable inferences supported by the evidence. United States v. Thompson, 533
F.3d 964, 970 (8th Cir. 2008). In order to convict Junge for the conspiracy count, the
government had to prove: (1) a conspiracy (agreement to distribute or to possess with



      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.

                                          -2-
intent to distribute a drug), (2) he knew of the conspiracy, and (3) he intentionally
joined the conspiracy. United States v. Lee, 687 F.3d 935, 943 (8th Cir. 2012).

        “[T]he ‘jury’s credibility determinations are well-nigh unreviewable because
the jury is in the best position to assess the credibility of witnesses and resolve
inconsistent testimony.’” United States v. Mayfield, 909 F.3d 956, 963 (8th Cir.
2018) (quoting United States v. Hodge, 594 F.3d 614, 618 (8th Cir. 2010)). Three of
the cooperating witnesses, all part of a local methamphetamine distribution network,
testified that they had, at times, delivered particular amounts of methamphetamine to
Junge. The fourth cooperating witness testified about purchasing methamphetamine
from Junge during a controlled buy.

       This case rested in part on whether the cooperators’ testimony was accepted or
rejected by the jury, a matter that is nearly unreviewable given our standard of review.
“We have ‘repeatedly upheld jury verdicts based solely on the testimony of
conspirators and cooperating witnesses.’” Id. (quoting United States v. Delacruz, 865
F.3d 1000, 1006 (8th Cir. 2017)). Junge does not argue there was insufficient
evidence regarding the drug amounts used to calculate his sentence, necessarily, but
rather solely challenges the credibility of those witnesses generally. At trial, all
witnesses were questioned regarding their criminal conduct and the nature of their
agreements with the government so this information was likewise presented to the
jury. Additionally, there was audio and video (albeit of poor quality) of the
controlled buy.

      There was more than sufficient evidence supporting the jury’s verdict. We
affirm the district court’s denial of Junge’s motions for judgment of acquittal and
uphold the jury’s verdict.
                        ______________________________




                                          -3-